Citation Nr: 1206578	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  04-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected hyperpigmented lesions of the face and right axillary region.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from December 1995 to December 2000.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which denied the Veteran's claim for a disability rating in excess of 10 percent for service-connected hyperpigmented lesions of the face and right axillary region.  The Veteran disagreed and perfected an appeal.

In September 2007 and October 2010 decisions, the Board remanded the claim for further procedural and evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The October 2010 remand directed VA to obtain VA treatment records from August 2009 and associate them with the Veteran's VA claims folder and that if there were no such records, a notation was to be made in the VA claims folder.  The remand also required VA to provide the Veteran with a dermatology examination that described the specific percentages of the total body and exposed areas affected by the Veteran's service-connected skin disability, and which indicated whether the Veteran used a systemic therapy for a period in excess of six weeks during the past 12-month period. 

The record does not indicate whether there were any records to be associated with the VA claims folder from August 2009 and none, other than the examination, are included.  VA should include all available VA treatment records and if none are available, then a notation should be made indicating no such records are included in the folder.  

The record includes the VA dermatology examination report dated February 2011.  The examiner reported the specific percentages of the total body and exposed areas affected by the Veteran's service-connected skin disability, and indicated whether the Veteran used a systemic therapy.  The examiner concluded with the statement that the Veteran's disability had a "[M]ild effect on grooming in terms of shaving axillae as this causes painful flare the condition (sic)."  The Board also notes that the examiner reported that the disability was "constant."  Finally, the Veteran's representative noted that under the Court's holding in Ardison v. Brown, 6 Vet. App. 405, 407 (1994), the examination should have been performed when the Veteran's skin disability was manifesting a flare-up, and also noted that no photographs were taken of the disability.

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  The Board orders that a new examination be provided that addresses the disability during a flare-up and specifically addresses whether the lesions are painful, and that provides a photograph or photographs that document the nature and extent of the disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all pertinent VA treatment records dating from August 2009 are associated with the Veteran's VA claims folder.  If no such records are available, a notation should be made in the Veteran's VA claims folder indicating that is the case.

2.  Provide the Veteran with a dermatology examination by an appropriate VA medical provider DURING A FLARE-UP.  If it is not possible to schedule the examination during a flare-up, the reason must be fully documented in the claims folder.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that the claims folder was reviewed.  

The examiner should provide a description of the nature and extent of the Veteran's service-connected skin disability to include whether any lesions are painful on examination.  The examiner should explain whether or not the lesions are superficial.  

The examiner should describe percentages of the total body and exposed areas affected by the Veteran's service-connected skin disability, and indicated whether the Veteran uses a systemic therapy such as corticosteroids or other immunosuppressive drugs to treat her disability.

Unretouched color photographs of the lesions on the face must be provided.

3.  After completion of any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


